OPINION OF THE COURT
John J. Connell, J.
The defendant is charged in this indictment with several counts of forgery in the second degree concerning a Fleet *918Bank revolving credit application and related documents, including Form W-9 of the Internal Revenue Service. It is claimed that the defendant used the name of Lesley Anthony and a false Social Security number to fraudulently obtain credit privileges at Fleet Bank. In preparation for trial, the People have brought an order to show cause directing that the United States Department of Health and Human Services allow one of its representatives to testify at trial that the Social Security number allegedly given by the defendant is not assigned to him. The United States Government has opposed the application of the People citing the Privacy Act restrictions against disclosures, as well as the Social Security Act and related regulations, which specifically limit when such information can be disclosed to law enforcement agencies (5 USC § 552a [b] [7], [11]; 42 USC § 1306 [a]; 20 CFR 401.300-401.350).
At oral argument on this application, this court asked whether the Federal Government would be opposing this application if the questions at trial would be limited to whether a particular Social Security number did not belong to the defendant and whether the defendant has, in fact, been assigned a Social Security account number without disclosing that number. The Federal Government’s response again relies on the authorities cited above, as well as the defendant’s lack of consent for the release of that information, and referenced the Social Security Administration’s "policy” to decline disclosure of the information as suggested by this court.
While acknowledging Mr. Furrier’s privacy interests regarding the Social Security Administration’s records concerning him, the public also has an important interest that must be advanced in this case.
This court’s order would not force the disclosure of the defendant’s Social Security number, nor whose Social Security number, if anyone’s, was the one provided to Fleet Bank. This court will require the Federal Government to disclose whether Mr. Furrier has a Social Security number and whether the Social Security number in question did not belong to the defendant. This is the procedure to be followed in this particular application of the People, with the additional provision that upon proper notice, the United States Government will *919be allowed to have its counsel appear at trial to raise appropriate objections, should the questions asked by either party go beyond the limits described herein.
Accordingly, the People’s application is granted as modified by the conditions hereinabove set forth.